989 F.2d 501
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Fenzell WREN, Defendant-Appellant.
No. 92-3761.
United States Court of Appeals, Sixth Circuit.
March 16, 1993.

Before MERRITT, Chief Judge, DAVID A. NELSON, Circuit Judge, and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
After finding that the defendant, Fenzell Wren, had violated the terms of his supervised release in several respects, the district court revoked the supervised release and sentenced Mr. Wren to imprisonment for 21 months.   Arguing that there was insufficient evidence to support a finding of violations serious enough to warrant a 21-month sentence, and pointing to what are said to have been various procedural errors committed by the district court, Mr. Wren asks that the sentence be vacated and the matter remanded for a new hearing.


2
After a thorough review of the briefs and the record in this case, the panel concludes (a) that the evidence was not insufficient to support the district court's finding, and (b) that any procedural errors committed by the district court did not affect Mr. Wren's substantial rights and should be disregarded.   See Rule 52(a), Fed.R.Crim.P.


3
AFFIRMED.